Title: To Benjamin Franklin from Dumas, 15 June 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 15e. Juin 1780.
En vous confirmant mes précédentes, & notamment celles qui concernent Mrs. Van de Perre & Meyners & Mr. Van Oudermeulen. J’aurai l’honneur de répondre à l’honorée votre du 5e. Le Mr. que vous me nommez, m’est connu de réputation pour un fort galant homme; & je sais qu’il fait des affaires avec Mr. 165. Quant à ce qu’il vous a dit, je suis persuadé présentement qu’il ne peut l’avoir dit que dans de bonnes intentions, quoiqu’il n’en ait parlé que fort inexactement, pour l’avoir ouï sans doute de quelqu’un qui lui-même étoit peu instruit. Quoiqu’il en soit, laissons meurir la chose même entre les mains de notre ami seul. Il m’avertira quand il sera temps d’y penser & d’agir.
J’attends le Jugement que vous me promettez par premiere Poste touchant le Vaisseau Flora. En attendant soyez sûr, Monsieur, que je ferai divers bons usages de votre Lettre aux Armateurs de nos Corsaires. J’ai dessein d’abord d’en faire parvenir une Copie à Mr. le G—— F——. Le 2d. Pense. d’Amst., à qui je viens d’en parler, l’approuve; mais j’attends notre Ami, qui n’arrivera ici que Lundi, pour savoir S’il l’approuve aussi; après quoi je n’hésiterai pas.
J’ai lu avec beaucoup de Satisfaction vos réflexions sur la Lettre du Gl. Clinton. Mr. Adams m’a fait l’honneur de m’écrire sur le même sujet. Je ferai usage de cela aussi, discretement, dans les gazettes, d’autant mieux, qu’on a mis dans la Gazette de La Haie, par autorité, & de source, que c’est une fiction. On m’a assuré que c’est le Juif Pinto, l’Ame damnée de S. J. Y. qui travaille à cette gazette-là.
En remettant la 732 à mon propre jugement, comme vous faites, Monsieur, vous me faites redoubler de sévérité contre moi-même: & si l’on n’exige rien de trop humiliant, je Sacrifierai au bien du service Américain autant de mon amour propre qu’il sera possible.
Je crois inutile, Monsieur, de vous parler de ce qui se passe à Londres, de Gordon à la tête d’une Pétition de 150,000 souscrivans, de l’émeute de 50,000 de la populace, du pillage de 2 chapelles & de plusieurs hôtels de Seigrs. Catholiques, de Newgate réduit en cendres, de nombre de Catholiques qui arrivent de Londres à Ostende chercher un asyle, &c. Les gazettes & notamment celle de Leide de demain 16e. No. 48 qu’il faut avoir vous diront tout cela. J’ajouterai que je suis informé de bonne part, que bien des gens en ce pays en sont consternés, & que notamment S. J. Y. fait du très-mauvais sang. Il doit avoir reçu 2 ou 3 Exprès de suite.
Je suis avec un très-grand respect, Monsieur Votre très-humble & très-obéissant serviteur
Dumas
S. E. Monsr. B. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin / Min. Plenipe. des Etats-unis / &c. / Passy./.
Notation: Mr Dumas la Haie Juin. 15. 80.
